Mr. Justice Campbell
delivered the opinion of the court:
An information was filed in the district court of Ouray county charging the respondent Yaughn with the commission of the crime of robbery on the 27th of May, 1899. In the following November he was convicted thereof and sentenced to the state penitentiary for a term of not less than fourteen nor more than twenty-one years. Thereafter, and in July, 1902, the respondent, as petitioner, applied for and obtained a writ of habeas corpus in the district court of the second judicial district, and upon hearing was discharged from custody. To that judgment the warden, as respondent below, has sued out a writ of error.
*122This cause was consolidated for hearing with two other causes, reported at ante, pp. 110 and 119. For the reasons given in the opinion in the principal case, the application herein is treated as an application for an original writ of certiorari. The legal questions involved in the three cases being the same, it follows that the writ must be allowed in this case, and the judgment reviewed set aside.

Writ granted.

Chief Justice Gabbert and Mr. Justice Steele concur.